Detailed Action
The following is a non-final made in response to claims received on September 9th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0283589 (hereinafter referred to in this section as “SUREFIRE” or simply as “the reference”).
Regarding claims 1, 9 and 12, Surefire teaches a handgun (10) having viewing optic (300) comprising: a housing (304) having a front side containing an optical element (315, 362, 353; see Figs. 5 and 6), a rear side containing a rear cover (the side opposite the front side is considered to be the rear, the rear side is covered as it is part of the enclosure housing), a left side, a right side, and a top side (see Figs. 5, 6, and 12); and a control (309) positioned on the top side.
Regarding claim 2, Surefire teaches that the control is a brightness control (see para. [0037]).
Regarding claims 3 and 13, Surefire teaches that the control comprises at least two adjustment means (see Fig. 12).
Regarding claims 4 and 14, Surefire teaches that the at least two adjustment means are depressible buttons (see Fig. 12 and para. [0037]).
Regarding claims 5 and 15, Surefire teaches wherein the top side comprises a recess and the control is contained within the recess (see Fig. 6).
Regarding claims 7 and 10, Surefire teaches that the viewing optic is a miniature red dot sight (see Figs. 3-4 and para. [0007] which states that the sight generates a dot reticle).
Regarding claim 8 and 11, Surefire teaches that the miniature red dot sight is a closed miniature red dot sight all the light rays out of light source 362 reflected by mirror 315 are contained within 304; Fig. 11 with respect to Fig. 6; also see para [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0283589 (hereinafter referred to in this section as “SUREFIRE”) further in view of US Pub. No. 2016/0327366 (hereinafter referred to as “LEUPOLD”).
Regarding claims 6 and 16, Surefire teaches a viewing optic having a control in the form of buttons, but fails to expressly teach that a portion of the control comprises elastomeric material.
While Surefire does not expressly teach this material for the buttons, the use of rubber/elastomeric buttons in optics is not a novel distinction when the prior art is considered as a whole.
Evidence of this can be found in the Leupold reference, teaches a viewing optic (20; Figs. 1-2) comprising a control (121; Fig. 10) comprising a portion of an elastomeric material (see para [0032]).
Based on the facts presented in the prior art, it would have been obvious to one of ordinary skill in the art to have made at least a portion of the control button of Surefire out of an elastomeric material in order to allow the control to provide improved durability and flexibility using a well-known and widely available material.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641